ON MOTION
RADER, Circuit Judge.

ORDER

The United States moves to dismiss USR Optonix, Inc.’s appeal because the order from which USR appeals is not a final judgment. USR responds out of time.
On February 18, 2005, the United States Court of International Trade granted partial summary judgment in favor of the United States on one of USR’s claims. The trial court denied the parties’ cross-motions for summary judgment on USR’s second claim “because of the existence of one or more genuine issues of material fact.” USR filed a notice of appeal stating that it sought review of the February 18, 2005 “partial judgment order.”
This court has jurisdiction over appeals from final decisions of the Court of International Trade. 28 U.S.C. § 1295(a)(5). An order granting partial summary judgment is not a final decision. Cf. CAE Screenplates Inc. v. Heinrich Fiedler GmbH & Co., 224 F.3d 1308, 1314 (Fed. *252Cir.2000) (“An order granting partial summary judgment is not a final appealable order ... because it does not dispose of all claims raised.”). Here, one of USR’s claims remains pending before the trial court and, in these circumstances, dismissal is warranted.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted.
(2) Each side shall bear its own costs.